DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The Examiner of record for this Application has changed. The new Examiner of record, Janice Silverman, can be reached at (571)272-2038. This is a 2nd Non-Final Rejection. Upon further consideration, a closer art was found by the new Examiner and used herein.

Receipt of Remarks/Amendments filed on 06/29/2022 is acknowledged. Claims 10 and 15 are cancelled. Claims 16-23 are new. Claims 1-9, 11-14, and 16-23 are pending, and are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

	

Priority
This Application is a National Stage Entry for PCT/EP2018/081355 filed November 15, 2018, which claims priority to European Patent Office (EPO) Foreign Application No. 17201923.4 filed November 15, 2017.  

Claim Objection
Claim 19 is objected to because of the following informalities:
Claim 19 recites “…carboxylic acid or a salt or an ester of amide thereof.”, which is grammatically incorrect. “Of” should be replaced with “or”.   
Appropriate corrections are required.

Claim Rejection - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-9, 11-14, and 16-23 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification discloses 1-hydroxypiperidine-2-carboxylic acid, which meet the written description and enablement provisions of 35 USC 112, first paragraph.  However, Claims 1, 8-9, 11-13, 16, 18, 20, and 22 are directed to encompass “derivatives”, and Claim 19, 21, and 23 have the broad recitation of “1-hydroxypiperidine-2-carboxylic acid or a salt or an ester or amide thereof”, which only correspond in some undefined way to specifically instantly disclosed chemicals.  The specification recites that “The term "derivatives thereof' refers in particular to esters and amides of the respective compound, which preferably have the same or essentially the same biological activity "1- hydroxypiperidine-2-carboxylic acid" and "NHP". Preferably, pipecolic acid (Pip) is not a derivative of 1-hydroxypiperidine-2-carboxylic acid” (See specification p. 11). As such, none of the “derivatives” nor the esters and amides meet the written description provision of 35 USC § 112, first paragraph, due to lacking chemical structural information for what they are and chemical structures are highly variant and encompass a myriad of possibilities.  The specification provides insufficient written description to support the genus encompassed by the claim.  Note: MPEP 2163.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, (Fed. Cir. 1991), makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)

Univ. of Rochester v. G.D. Searle, 69 USPQ2d 1886, 1892 (CAFC 2004), further supports this by stating that:
The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. A description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) described even in terms of its functioning of lessening inflammation of tissues fails to distinguish any steroid from others having the same activity or function. A description of what a material does, rather than of what it is, usually does not suffice…. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. (Emphasis added).


With the exception of the above specifically disclosed chemical structure, i.e. 1-hydroxypiperidine-2-carboxylic acid, the skilled artisan cannot envision the detailed chemical structure of the encompassed derivatives, analogs, etc., regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  The chemical structure itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Circ. 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016, (Fed. Cir. 1991).  In Fiddes v. Baird, 30 USPQ2d 1481, 1483, (Bd. Pat. App. & Int. 1993), claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 (Fed. Cir. 1997) held that:

...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  

Furthermore, to the extent that a functional description can meet the requirement for an adequate written description, it can do so only in accordance with PTO guidelines stating that the requirement can be met by disclosing “sufficiently detailed, relevant identifying characteristics,” including “functional characteristics when coupled with a known or disclosed correlation between function and structure.” Univ. of Rochester v. G.D. Searle, 68 USPQ2d 1424, 1432 (DC WNY 2003).   
Therefore, only the above chemically structurally defined chemical, 1-hydroxypiperidine-2-carboxylic acid, but not the full breadth of the claim(s) meet the written description provision of 35 USC § 112, first paragraph.  The species specifically disclosed are not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC § 112 is severable from its enablement provision.  (See page 1115.)
All dependent claims depending from Claim 1 are rejected.
	
Response to arguments:
In the remarks filed on 06/29/2022, Applicant argues that the term “derivative” is unambiguous because derivative is defined as “preferably referring to derivatives having the same or essentially the same biological activity as NHP”.
	In response, Applicant is first reminded that one cannot import limitations in the specification in to the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  There would be undue burden to perform experiments on ALL esters and amides and derivatives of NHP to determine compounds with the same biological activity, and the Specification does not give evidence or guidance as to which esters, amides, and derivatives would work. Secondly, the term “preferably” does not define the bounds or the scope of what is being claimed by the “derivatives”. As such, the written description rejection supra is proper. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Vogel-Adghough Publication (2013, Plant Signaling & Behavior, Vogel-Adghough et al.). The Vogel-Adghough Publication cited by Applicant on the IDS dated 7/27/2020.
The Examiner notes the composition claimed in the methods of the instant application is a composition comprising 1-hydroxypiperdine-2-carboxylic acid or derivative thereof. As such, pipecolic acid (Pip) is a derivative of 1-hydroxypiperdine-2-carboxylic acid. Therefore, the disclosure of Vogel-Adghough Publication reads on a derivative of 1-hydroxypiperdine-2-carboxylic acid.
Regarding Claim 1, 3, 4, 5, 6, 7, and 8, Vogel-Adghough et al. disclose tobacco plants respond to lead infection by the compatible bacterial pathogen Pseudomonas syringae pv tabaci (Pstb) with a significant accumulation of several amino acids, including Lys, branched-chain, aromatic and amide group amino acids (page e26366-1, Abstract). Vogel-Adghough et al. disclose to examine whether massive pathogen-induced changes in the metabolism of amino acids do also occur in other plant species. Lead-inoculated 4-week-old tobacco (Nicotiana tabacum cv Xanthi) plant with P. syringae pv tabaci 6605 (Pstb), a compatible bacterial strain that causes tobacco wildfire disease and determined amino acid levels in leaves 2 d post inoculation (dpi). Vogel-Adghough et al. disclose tobacco leaves inoculated with Pstb undergo similar changes in amino acid metabolism than Psm-inoculated Arabidopsis leaves (page e26366-2, col. 2, Results, paragraph 2).
Regarding Claims 1, 3, 4, 5, 6, 7, and 8, Vogel-Adghough et al. disclose exogenous application of Pip is sufficient to markedly enhance resistance to compatible Psm and the incompatible, hypersensitive response (HR)-inducing Psm avrRpm1 strain in wild type Arabidopsis plants, and fully complements the defects of the Pip-deficient ald1 mutant in basal and Rpm1-mediated resistance. Vogel-Adghough et al. disclose they tested whether exogenous Pip would enhance resistance of tobacco to bacterial pathogen. When 10 µmol Pip was applied via the root system to individual tobacco plants, an uptake of the amino acid into the shoot occurred and the leaf levels of Pip increases from faint basal values of control plant (contacting plant with composition, dicot, bacterium, hemibiotrophic, application to roots, concentration of at least 0.1 mM). Vogel-Adghough et al. disclose pre-treatment of tobacco with Pip suppressed Pstb and determined bacterial multiplication at 5 dpi. Strikingly, pre-treatment of tobacco with Pip suppressed Pstb multiplication in leaves by about 1 order of magnitude and significantly reduced the severe necrotic disease symptoms observed in control plants after Pstb infection. These results indicate that Pip strongly enhances basal resistance of tobacco to compatible Pstb (page e26366-3, col. 1, paragraph 2, entire paragraph).  Vogel-Adghough et al. disclose exogenous Pip enhances resistance to both tobacco and Arabidopsis plants to compatible and HR-inducing bacterial pathogens (page e26366-4, col. 1, first sentence). 
Regarding Claim 2, Vogel-Adghough et al. disclose in Arabidopsis Pip amplifies defense signaling and primes plants for the early activation of defenses responses such as SA production. Exogenous Pip is able to prime tobacco plants for a strong accumulation of SA and nicotine at early times after Pstb infection (page e26366-4, col. 1, paragraph 2) (priming plant).  
The Vogel-Adghough Publication meets all the limitations of the claims and thereby anticipates the claims.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-9, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jimenez Arias et al. (WO 2017/158225 A1; English translation relied on US 2019/0159449 A1), hereinafter Jimenez Arias. 
Independent Claim 1 is drawn to a method comprising providing and contacting a plant with a composition comprising 1-hydroxypiperidine-2-carboxylic acid (or NHP) or salt or derivative thereof. 
Jimenez Arias relays that plant survival strategy under stress conditions include adjustment of their osmotic potential to generate water potential lower than that of the soil solution in order to access the water present in the soil; Adaptation of plants to different stress conditions may be stimulated by chemical compounds, and amino acid have been used to improve the development conditions of plants, and to fertilize the land using these as pesticides, fungicides and growth regulators [0005]-[0008]. Jimenez Arias cites references describing proline derivatives, including hydroxyproline to be useful in such manner to plants, stimulating plant’s mechanism to increase tolerance to osmotic stress [0009]. Jimenez Arias describes the advantages of the use of non-proline cyclic amino acids of general formula (I), which have superior effect compared to alanine or hydroxyproline in improving plant tolerance to conditions of osmotic stress [0012]-[0016].
Jimenez Arias teaches the invention using non-proline cyclic amino acids of general formula (I), wherein n is 0 or 1; X is OH, -O-C1-4 alkyl or -NH-C1-4 alkyl; Y is C=O or CH2; and Z represents -OH, -O-C1-4 alkyl r -NH-C1-4 alkyl, to increase the tolerance of plants to conditions of osmotic stress (Abstract; [0116]-[0021]). As such, the compounds of formula I encompass N-hydroxypicolinic acid and derivatives, inclusive of pipecolic acid. 

    PNG
    media_image1.png
    148
    368
    media_image1.png
    Greyscale

Figure 1. Formula I
Thus, Jimenez Arias teaches the compound features in Claims 1, 8, 11, 12-13, and 16-23. 
	Jimenez Arias expressly teaches a hydrophonic culture system for cultivating Arabidopsis thaliana or tomato plants.  The 21-day old seedlings were treated with nutrient solution containing alanine, pyroglutamic acid, pipecolinic acid, hydroxyproline, with or without NaCl showing the effect of the compounds on plant growth (Examples 1-5). Jimenez Arias also teaches the method of administration to the plant of the compound of formula (I) includes spraying, injection, irrigation, immersion and application in substrate (Claim 9, [0054]). The reference also teaches transplanting of 5 week old seedlings, and four treatments were performed on 40 tomato plants after the transplant with 15 days between each treatment (Example 5). As such, Claim 6 and 7 are anticipated. Additionally, because the art teaches that the compound of formula I is suitable for application by irrigation, and teaches hydrophonic system, Claim 12 is anticipated. The specification defines “irrigation system” as referring to an assembly of component parts that is permanently installed for the controlled distribution of water to irrigate plants, allowing the watering off plants, which is met by hydrophonic systems.
	Regarding Claim 3, because A. thaliana and tomato plants are dicotyledonous.
Regarding the concentration claimed in Claim 8, Jimenez Arias teaches a general concentration range of 0.1 µM to 3 M, and expressly teaches 2.5 mM of pyroglutamic acid or pipecolinic acid ([0062]; Examples 2 and 3). 
	Regarding the limitations in Claims 9, 13 and 14, Jimenez Arias teaches an embodiment wherein the compound of formula (I) can be used together with another active ingredient including insecticides, fungicides, bactericides, fertilizers, etc. [0046]. Jimenez Arias relates a hydroponic solution containing macro- and micronutrients (Table 1). The nutrients comprise potassium, ammonium, and phosphate, anticipating these claims.
Response to Arguments:
 Applicant argues the 102 rejection of Claims 1-8 over Vogel-Adghough, reasoning that Vogel-Adghough describes the use of pipecolic acid but that pipecolic acid cannot be considered a "derivative" within the meaning of the application as the Specification discloses that "Preferably, pipecolic acid (Pip) is not a derivative of 1-hydroxypiperidine-2-carboxylic acid" [0050].
	The Examiner has considered this argument but found it unpersuasive.  While the disclosure indicates a preference that pipecolic acid (Pip) is not a derivative of 1-hydroxypiperidine-2-carboxylic acid, “derivative” is not fully defined in the specification, and Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As such, the rejection is proper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicant Claims
A method for inducing acquired resistance in a plant to a plant pathogen, comprising contacting a plant with a composition comprising 1-hydroxypiperidine-2-carboxylic acid, its salt or derivative; wherein resistance is induced by priming said plant to induce resistance to plant pathogen; wherein the plant is monocot or dicot; the pathogen is bacterium, fungus, oomycete or virus; the pathogen is biotrophic or hemibiotrophic; the plant is contacted in the roots, shoots or leaves with the composition; at least once per month; the concentration of the hydroxypiperidine compound is 0.1 mM; wherein the composition comprises at least one plant nutrient and/or plant protection product; wherein the derivative is not pipecolic acid.
A plant seed coated with a composition comprising 1-hydroxypiperidine-2-carboxylic acid its ester, amide, or salt; wherein the derivative is not pipecolic acid.
An irrigation system filled with irrigation water comprising 1-hydroxypiperidine-2-carboxylic acid its ester, amide, or salt; at a concentration of 0.1 mM; its ester, amide, or salt; wherein the derivative is not pipecolic acid.
A fertilizer comprising 1-hydroxypiperidine-2-carboxylic acid its ester, amide, or salt; at a concentration of 0.1 mM; wherein the fertilizer is a nitrogen, phosphate, potassium, or a NPK fertilizer; wherein the derivative is not pipecolic acid.

       Claims 2, 4-5, 16-17 and 20-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jimenez Arias as applies to Claims 1, 3, 6-9, 12-14 above, and in view of Bernsdorff et al. (The Plant Cell, Vol. 28: 102–129, January 2016, cited in the Written Opinion) hereinafter Bernsdorff.
Determination of the scope and content of the prior art 
(MPEP 2141.01)
The teachings of Jimenez Arias have been set forth supra as applies to Claims 1, 3, 6-9, 12-14. Additionally, because the art teaches that the compound of formula I is suitable for application by irrigation, with fertilizer, and teaches compounds of Formula I encompassing NHP, and other compounds that are not pipecolic acid, Claims 16-17 and 20-23 are obvious. The non-proline cyclic amino acids of general formula (I) of Jimenez Arias are very useful for preventing economic losses caused by a reduction in yield in agricultural crops. 
	
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Jimenez Arias does not exemplify a method of contacting plant with 1-hydroxypiperidine-2-carboxylic acid.  However, the reference clearly contemplates a hydroxy group attached to any atom in the piperidine ring, inclusive of the nitrogen (formula I), as well as other derivatives. Furthermore, absent the definition of a derivative in the disclosure, Jimenez Arias expressly teaches compounds that are encompassed by “derivative”, i.e. pyroglutamic acid, pipecolinic acid, and hydroxyproline.
Jimenez Arias does not necessarily teach the method for inducing acquired resistance in a plant to a plant pathogen, but rather applies the compound to plants to increase the tolerance of plants to conditions of osmotic pressure. However, because the prior art composition is the identical composition claimed, the composition must necessarily exert the same characteristics claimed when the method of Jimenez Arias is applied as the property is not severable from the composition. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.

Alternatively, the deficiency of Jimenez Arias is cured by Bernsdorff. Bernsdorff teaches that pipecolic acid orchestrates plant systemic acquired resistance (SAR) and defense priming, which makes it compatible with the goal of Jimenez Arias, as such defense priming would condition plants to react quickly and vigorously to subsequent pathogen attack and therefore minimize loss in agricultural crops (Title, Introduction).   
Bernsdorff understands that SAR, a state of heightened resistance of the entire plant foliage to a broad spectrum of biotrophic and hemibiotrophic phytopathogens, is induced by a localized leaf inoculation with avirulent or virulent microbial pathogens, and plants with activated SAR exhibit enhanced systemic expression of antimicrobial PR proteins and other augmented immune responses, with salicylic acid playing a role as well as flavin-dependent monooxygenase 1 (FMO) (pp. 102-103). FMOs oxidize amino acids and other substrates which also play a role in SAR. One such non-protein amino acid is pipecolic acid (Pip or homoproline), which accumulates in leaves after inoculation with bacterial, fungal, or viral pathogens. Bernsdorff relates the synthetic mechanism of L-Pip from Lys in plants using an aminotransferase, ALD1. Bernsdorff also teaches that exogenous Pip increase plant resistance to P. syringae (p. 103). As such, Bernsdorff assists Jimenez Arias in rendering Claims 2, 4-5 obvious.
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Jimenez Arias comprehends the adaptation of plants to different stress conditions may be stimulated by chemical compounds, and such chemicals are useful as fertilizers, pesticides, fungicides and growth regulators. Jimenez Arias has taught such useful chemicals to include non-proline cyclic amino acids of general formula (I), including pipecolic acid, pyroglutamic acid, and derivatives. Bernsdorff has taught that pipecolic acid (Pip or homoproline) orchestrates plant systemic acquired resistance (SAR) and defense priming, wherein Pip accumulates in leaves after inoculation with bacterial, fungal, or viral pathogens. Bernsdorff further understand the technique of applying exogenous Pip, which increase plant resistance to P. syringae (p. 103). As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Jimenez Arias and Bernsdorff and exogenously apply Pip derivatives of Jimenez Arias, which are NOT Pip, with or without Pip, to plants in order to induce acquired resistance by priming, in response to a plant pathogen such as virus, fungi or bacteria, because Bernsdorff has taught that Pip orchestrates plant SAR and defense priming, and Jimenez Arias has taught Pip compound derivatives of formula I which are superior to natural amino acids that are useful when plant are under oxidative stress conditions.  Obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007). One would have been motivated to do so with reasonable expectations of success because both Bernsdorff and Jimenez Arias have shown NHP, Pip, and derivatives to be very useful for preventing economic losses caused by a reduction in yield in agricultural crops.

Claims 11, and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jimenez Arias and Bernsdorff as applied to Claims 1-9, 12-14, 16-17 and 20-23 above, and in further view of Raj et al. (Biopolymers: Biomédical and Environmental Applications, 2011: 461-481), hereinafter Raj.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
The teachings of Jimenez Arias and Bernsdorff have been set forth supra. 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Jimenez Arias does not expressly teach a plant seed coated with a composition comprising 1-hydroxypiperidine-2-carboxylic acid or its salt or derivative. 
Raj in the field of agriculture and teaches the applications of biopolymers in agriculture, specifically in crop protection. Raj recites that biopolymer seed coating serves as soil stabilizer, seed protector, yield-enhancer, and plant growth regulator, which regulates the release and lifetime of the ingredients (p. 461, Abstract). Raj teaches application of pesticides by seed pelleting, seed dressing, or seed soaking with an adhesive material which is mixed throughout the coating material or added in layers (p. 469, Section 16.5). Raj teaches inclusion of amino acids in the coating (p. 470, 1st paragraph).  Raj teaches maize seeds primed with chitosan had many advantages including increased the concentrations of soluble sugars and proline, and the peroxidase and catalase activities (p. 470, 2nd paragraph). Importantly, seed priming with chitosan increased seed resistance to certain diseases and their tolerance to stress conditions (p. 470, 2nd paragraph). 
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Jimenez Arias and Bernsdorff with that of Raj and use the method of Jimenez Arias to make a composition comprising formula I of Jimenez Arias in a plant seed coating that would be useful for inducing acquired resistance in a plant to a plant pathogen. As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. In the instant case, the seed coating of Raj comprising chitosan assists in increasing stress tolerance and disease resistance, which is similar to the Formula I of Jimenez Arias and achieves the same goals as Jimenez Arias and Bernsdorff.  Obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Furthermore, Raj teaches incorporation of proline in the seed coating, and Jimenez Arias has shown that its compounds of Formula I exerts advantages over proline in terms of stress tolerance. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine proline with compounds of Formula I in the seed coating or to substitute proline with the non-proline cyclic amino acids taught by Jimenez Arias. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143.  This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. The nutrients and biopolymers of Raj do not interact with the compounds of Formula I of Jimenez Arias in a manner that modifies the function of the compounds, and vice versa. As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
From the teaching of the reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
	
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616